DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, readable on claims 1-17, in the reply filed on 10/10/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the shape" in Line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the opening" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothe et al. (US Patent Application Publication No. 2008/0275300, hereinafter Rothe).

In regard to claim 1, Rothe discloses a system (Figs. 25A-25C) for performing minimally invasive procedures in a body lumen of a patient (the system is configured for insertion within a body cavity of a patient), the system comprising:
a flexible tubular member (276) having a first lumen for receiving an endoscope (Par. 149, Fig. 11A, via  fiberscope inserted into a channel of the tubular member);
an adjustable cage (210,312) disposed at a distal end of the flexible tubular member (Figs. 25A-25C), the adjustable cage comprising a plurality of flexible elements (312) that are independently and selectively movable laterally outwardly to move a side wall of the body lumen outwardly to increase visualization and a working space within the body lumen (Par. 176, Figs. 25A-25C); and
a handle having a plurality of actuators movably disposed with respect to a body portion of the handle, each of the plurality of actuators coupled to a selected one of the plurality of flexible elements such that moving one of the plurality of actuators extends or retracts the coupled flexible element to adjust the shape of the adjustable cage (Par. 151 teaches of pull wires being routed to a handle of the catheter for actuation by a user and Par. 176 teaches proximal ends of the flexible elements (312) extending through the tubular member for actuation by a user, wherein each leaflet is actuated independently from each other, Figs. 25A-25C, therefore each leaflet would be provided with an individual actuator for a assuming a desired shape of the hood (210)).

In regard to claim 2, Rothe teaches wherein the plurality of flexible elements are fixedly coupled between the plurality of actuators (via actuators on the handle for manipulation by a user) and a cap member (210) disposed at a distal end of the system (Figs. 25A-25C).

In regard to claim 4, Rothe teaches wherein the plurality of flexible elements comprise wires (Par. 176).

In regard to claim 5, Rothe teaches wherein the adjustable cage forms a working space therein (Figs. 25A-25C).

In regard to claim 6, Rothe teaches further comprising a cap member (210) coupled to distal ends of the plurality of flexible elements (Figs. 25A-25C).

In regard to claim 7, Rothe teaches wherein a shape of the adjustable cage is selectively adjustable by actuating one or more of the plurality of actuators to orient the cap member toward a targeted lesion (Figs. 25A-25C).

In regard to claim 8, Rothe teaches wherein the cap member (210) comprises an opening sized and configured to receive an endoscope therethrough (the cap member is capable of receiving an endoscope therethrough).

In regard to claim 14, Rothe teaches wherein the adjustable cage has a contracted configuration and an expanded configuration, and wherein an outer dimension of the adjustable cage in the contracted configuration is smaller than the outer dimension of the adjustable cage in the expanded configuration (the hood can be deployed in a contracted or expanded state, wherein in the contracted state the hood would fit within sheath (208) providing the hood with a diameter less than a diameter of the hood in the expanded configuration).

In regard to claim 16, Rothe teaches wherein the plurality of flexible elements are disposed through openings in a distal end of the flexible tubular member (the flexible elements extend through the tubular member to the handle of the catheter, Figs. 25A-25C, Par. 176).

Claims 1-5 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saadat et al. (US Patent Application Publication No. 2004/0249367, hereinafter Saadat).

In regard to claim 1, Saadat discloses a system (2, Fig. 1) for performing minimally invasive procedures in a body lumen of a patient (the system is configured to be inserted within a body cavity), the system comprising:
a flexible tubular member (10) having a first lumen (24) for receiving an endoscope (Par. 71, Fig. 1);
an adjustable cage (30, 30) disposed at a distal end of the flexible tubular member (Fig. 2), the adjustable cage comprising a plurality of flexible elements (30, 30) that are independently and selectively movable laterally outwardly to move a side wall of the body lumen outwardly to increase visualization and a working space within the body lumen (each flexible element is articulatable via steering cuffs (35), Fig. 2); and
a handle (32) having a plurality of actuators (35) movably disposed with respect to a body portion of the handle (Par. 67, Fig. 2), each of the plurality of actuators coupled to a selected one of the plurality of flexible elements such that moving one of the plurality of actuators extends or retracts the coupled flexible element to adjust the shape of the adjustable cage (Figs. 3C,3D).

In regard to claim 4, Saadat teaches wherein the plurality of flexible elements comprise wires (via pullwires controlling articulation of the flexible elements).

In regard to claim 5, Saadat teaches wherein the adjustable cage forms a working space therein (Figs. 3C-3D).

In regard to claim 13, Saadat teaches wherein the adjustable cage has a retracted configuration and an extended configuration, and wherein a length of the adjustable cage in the retracted configuration is smaller than the length of the adjustable cage in the extended configuration (Fig. 3D illustrates a retracted configuration and Fig. 3B illustrates an extended configuration).

In regard to claim 14, Saadat teaches wherein the adjustable cage has a contracted configuration and an expanded configuration, and wherein an outer dimension of the adjustable cage in the contracted configuration is smaller than the outer dimension of the adjustable cage in the expanded configuration (Fig. 3C illustrates an expanded configuration and Fig. 3B illustrates an extended configuration).

In regard to claim 15, Saadat teaches wherein the flexible tubular member comprises a multilayer construction having layers selected from the list consisting of a polymer layer, a braid layer, and a helical coil layer (Fig. 21, Par. 153).

In regard to claim 16, Saadat teaches wherein the plurality of flexible elements are disposed through openings in a distal end of the flexible tubular member (Fig. 2).

In regard to claim 17, Saadat teaches wherein the openings have axes, each of said axes being oriented at an oblique angle with respect to a longitudinal axis of the flexible tubular member (Figs. 1,6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (US Patent Application Publication No. 2008/0275300, hereinafter Rothe).

In regard to claim 3, Rothe teaches of three leaflets (312) mounted to the cap member (210) for deflecting the cap member (21) in three directions, but does not expressly teach first, second, third and fourth flexible elements.  It would’ve been obvious to one of ordinary skill on the effective filing date of the application to provide an additional strut to the cap member providing additional degrees of freed for articulating the hood for imaging and performing treatment within a body cavity.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        October 22, 2022